Citation Nr: 0434258	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-12 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).

Procedural history

The veteran served on active duty from November 1943 to 
November 1945.  He was a prisoner of war (POW) of the German 
Government from November 13, 1944 to May 9, 1945.  The 
veteran died in October 2002.  The appellant is his surviving 
spouse.

In November 2002, the RO received the appellant's claim of 
entitlement to service connection for the cause of the 
veteran's death.  A March 2003 rating decision denied the 
claim, and she appealed.

The record reflects that a motion to advance this case on the 
docket was filed on the on the appellant's behalf by her 
representative in August 2004.  Taking into consideration the 
appellant's advanced age, her motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2003).

Issues not on appeal

The March 2003 rating decision also denied the appellant's 
claim of entitlement to Dependency and Indemnity Compensation 
under 38 U.S.C.A. § 1318.  Additionally, a January 2003 
rating decision denied the appellant's claim for accrued 
benefits.  To the Board's knowledge, the appellant has not 
disagreed with these decisions and they are therefore not in 
appellate status.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of 
a notice of disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].


FINDINGS OF FACT

1.  The veteran was a prisoner of war (POW) of the German 
Government from November 13, 1944 to May 9, 1945.  

2.  The veteran died in October 2002, at the age of 79, due 
to an acute myocardial infarction.  

3.  A preponderance of the medical evidence of record 
indicates that the veteran's fatal myocardial infarction was 
the result of atherosclerosis.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.309(c) (effective October 7, 2004); 38 C.F.R. § 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, who is the veteran's widow, is claiming 
entitlement to service connection for the cause of the 
veteran's death under the provisions of 38 U.S.C.A. § 1310.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg.45,620 (Aug. 29, 2001) [to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

As noted above, the concept of a well-grounded claim was 
eliminated by the VCAA.  The current standard of review is as 
follows.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102, (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  The record reflects 
that the appellant was informed of the various requirements 
of law pertaining to her appeal in the April 2003 statement 
of the case (SOC).  

Crucially, the RO informed the appellant of VA's duty to 
assist her in the development of her claim in a letter dated 
January 2003.  This letter advised the appellant of the 
provisions relating to the VCAA, to include advising her that 
she could provide medical evidence showing that the veteran's 
death was caused by an injury, disease, or event in service.  
She was further advised to submit evidence "that shows the 
veteran suffered from coronary artery disease in service or 
within one year after discharge; evidence of beriberi or 
swelling of the legs and feet during captivity; or . . . any 
evidence [showing] that the veteran's acute myocardial 
infarction was related to service or to a service connected 
condition." 

The January 2003 letter also outlined the division of 
responsibilities between the appellant and VA in obtaining 
evidence necessary to substantiate the claim.  The appellant 
was advised that VA was responsible for obtaining service 
medical records and would assist her in obtaining employment 
records and records from other federal agencies identified by 
her.  She was also informed that she could provide VA 
authorization to obtain medical records from all VA and non-
VA health care providers who had treated the veteran by 
completing the appropriate forms (VA Form 21-4142), copies of 
which were enclosed with the letter.  The appellant was 
further instructed that it was her responsibility to ensure 
that VA received all requested records. 

The Board additionally notes that even though the January 
2003 letter requested a response within 30 days, it also 
expressly notified the appellant that she had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by VA within one year from the date notice is sent].  
The one-year period has since expired.

The appellant's claim was adjudicated by the RO in the March 
2003, prior to the expiration of the one-year period 
following the January 2003 notification of the appellant of 
the evidence necessary to substantiate her claim.  However, 
this does not render the RO's notice invalid or inadequate.  
The recently enacted Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C. §  ____), made effective from 
November 9, 2000, specifically addresses this issue and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.

The Board also notes in passing that the appellant has not 
been notified of recent regulatory changes regarding 
presumptive service connection for former prisoners of war.  
Such changes were made effective subsequent to the 
certification of her appeal.  See 38 C.F.R. § 3.309(c) 
(effective October 7, 2004).  Although the appellant has not 
been provided with the revised regulations, the Board finds 
no prejudice to her in that the Board's decision herein 
constitutes a complete grant of the benefit sought on appeal.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice and opportunity to respond 
and, if not, whether the claimant will be prejudiced 
thereby].

One final comment regarding notice is in order.  A review of 
the record reveals that the appellant was provided notice of 
the VCAA prior to the initial adjudication of the claim (by 
the March 2003 rating decision).  Therefore, there is no 
prejudice to the appellant in proceeding to consider the 
claim on its merits.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).

In short, based on the above record, the Board concludes that 
the appellant has been amply and correctly informed of what 
is required of her and of VA in connection with her claim.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes service medical and personnel 
records as well as VA and private medical records.  Moreover, 
the Board requested a medical opinion regarding the cause of 
the veteran's death in November 2004.  The appellant and her 
representative have not identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The Board also observes that the appellant secured the 
services of a representative, was provided with ample 
opportunity to submit evidence and argument in support of her 
claim, and was given the opportunity to appear at a personal 
hearing if she so desired.  See 38 C.F.R. § 3.103 (2004).  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arteriosclerosis, 
cardiovascular-renal disease, and hypertension, when 
manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2004).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2004).


Service connection for cause of death

In order to establish service connection for the cause of the 
veteran's death, the medical evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2004).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2004).

Service connection - POW presumptions

During the pendency of the instant appeal, the regulations 
regarding presumptive service connection for former POWs were 
revised.

The former regulatory provisions, which were employed in the 
March 2003 rating decision, provided for service connection 
on a presumptive basis for former POWs who developed beriberi 
heart disease or ischemic heart disease (with localized edema 
during captivity) which became manifest to a compensable 
degree at any time after service.  These provisions applied 
only to POWs detained not less than 30 days.  38 C.F.R. § 
3.309(c) (2003).  

The current regulatory provisions provide for service 
connection on a presumptive basis for former POWs who develop 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, arrhythmia).  No minimum period of internment 
is required under the revised regulations, and localized 
edema in captivity need not be shown.  The requirement that 
the condition become manifest to a compensable degree at any 
time after discharge has remained.  See 38 C.F.R. § 3.309(c) 
(effective October 7, 2004); see also 69 Fed. Reg. 60,083, 
60,083-60,090 (Oct. 7, 2004).

Factual Background

As noted in the Introduction, the veteran was a prisoner of 
war (POW) of the German Government from November 13, 1944 to 
May 9, 1945.  He died in October 2002, at the age of 79, due 
to an acute myocardial infarction.  Before his death, the 
veteran was being treated for a number of cardiovascular 
problems, including hypertension, coronary artery disease, 
congestive heart failure, cardiac arrhythmia, and a prior 
cerebrovascular accident.

The RO denied the appellant's claim for service connection 
for the cause of the veteran's death in March 2003 because 
the evidence failed to demonstrate a connection between the 
veteran's heart disease and military service.  The rating 
decision took into consideration the veteran's status as an 
ex-POW and specifically noted that the veteran did not suffer 
from any condition upon which service connection could be 
granted on a presumptive basis, including beriberi heart 
disease or ischemic heart disease.  The RO further noted that 
even if ischemic heart disease was diagnosed, presumptive 
service connection could not be granted since localized edema 
in captivity was not shown. 

In November 2004, the Board requested a medical nexus opinion 
regarding a possible causal link between the veteran's fatal 
myocardial infarction and any incident of service, including 
his POW experiences.  In November 2004, the Board received a 
response to its request from Dr. D.R.D., a Professor at the 
George Washington University Medical Center, who opined that 
the veteran's fatal myocardial infarction was the result of 
atherosclerosis.  Based on the former POW presumptions, Dr. 
D.R.D. found that the veteran's atherosclerosis was not due 
to any incident of service and instead asserted that such was 
caused by his history of hypertension, diabetes, high 
cholesterol, smoking, and family history of heart disease.

Analysis

As noted above, the regulations regarding presumptive service 
connection for former POWs were revised effective October 7, 
2004.  Given the recent vintage of the revised regulations, 
neither the RO nor the medical expert considered them in 
connection with the instant case.  Under the current version 
of the regulations, service connection can be granted on a 
presumptive basis for former POWs who develop atherosclerotic 
heart disease or hypertensive vascular disease (including 
hypertensive heart disease) and their complications 
(including myocardial infarction, congestive heart failure, 
arrhythmia).  

In Dr. D.R.D.'s November 2004 letter, he indicated that the 
veteran's fatal myocardial infarction was the result of 
atherosclerosis.  Since the veteran was a POW who died as a 
result of complications of atherosclerotic heart disease, 
service connection may be granted under the presumptive 
provisions of the revised 38 C.F.R. § 3.309(c).

Although Dr. D.R.D.'s November 2004 letter asserted that the 
veteran's atherosclerosis was unrelated to service, the 
presumptive provisions of 38 C.F.R. § 3.309(c) obviate the 
need to establish a medical nexus.  As it turns out, the 
critical factor in Dr. D.R.D.'s opinion was his determination 
that the veteran's fatal myocardial infarction was caused by 
atherosclerosis, not his ultimate conclusion that the 
atherosclerosis was unrelated to service.  Given the fact 
that the veteran was a POW whose death has been attributed to 
atherosclerosis, medical nexus is automatically presumed by 
operation of law.  Moreover, the fact that the veteran did 
not suffer from localized edema in captivity is of no 
consequence under the current regulations, as this 
requirement was deleted when the regulations were revised.  
Therefore, applying the current regulations regarding 
presumptive service connection for former POWs, service 
connection for the cause of the veteran's death is warranted. 

Additional comment

In a December 2004 informal hearing presentation the 
appellant's very able representative noted the change in the 
POW regulation and requested that this case be remanded to 
the Agency of Original Jurisdiction for consideration 
thereof.  
As explained above, the Board believes that such remand is 
unnecessary.  The Board clearly has jurisdiction over the 
issue of the appellant's entitlement to VA death benefits and 
can dispose of the issue without further ado.  See Bernard, 
supra.


ORDER

Service connection for the cause of the veteran's death is 
granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



